United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1402
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                           Terrance Lamont Mason, Jr.

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                        for the Southern District of Iowa
                                 ____________

                           Submitted: January 11, 2022
                              Filed: June 6, 2022
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

      In December 2019, Terrance Lamont Mason, Jr., pled guilty to one count of
unlawfully possessing a firearm and ammunition as a felon in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). At sentencing, Mason argued his past conviction for
possessing marijuana in violation of Iowa Code § 124.401(1)(d) did not qualify as a
controlled substance offense under United States Sentencing Guidelines Manual
(“Guidelines” or “U.S.S.G.”) § 2K2.1(a)(4)(A). The district court 1 disagreed and
concluded Mason’s conviction did qualify, thus establishing a base offense level of
20. The district court later sentenced Mason within the advisory Guidelines range.
Mason appeals, arguing the district court wrongly concluded his prior conviction
was a controlled-substance offense. After de novo review, see United States v.
Williams, 926 F.3d 966, 969 (8th Cir. 2019), we conclude Mason’s conviction under
Iowa Code § 124.401(1)(d) is a controlled substance offense for purposes of
§ 2K2.1(a)(4)(A).

      The Guidelines establish a base offense level at 20 for 18 U.S.C. § 922(g)(1)
convictions if “the defendant committed any part of the instant offense subsequent
to sustaining one felony conviction of . . . a controlled substance offense[.]”
U.S.S.G. § 2K2.1(a)(4)(A). The Guidelines define a “controlled substance offense”
as “an offense under federal or state law, punishable by imprisonment for a term
exceeding one year, that prohibits the . . . possession of a controlled substance (or a
counterfeit substance) with intent to manufacture, import, export, distribute, or
dispense.” U.S.S.G. § 4B1.2(b).

       Mason first argues his past marijuana-possession conviction does not qualify
as a “controlled substance offense” because, at the time of his conviction, Iowa Code
§ 124.401(1)(d) defined marijuana to include hemp, which is not a Schedule I
“controlled substance” for purposes of federal law. See 21 U.S.C. § 802(6) and
(16)(B)(i), see also 21 U.S.C. § 812(c)(10). Alternatively, Mason argues that
because Iowa Code § 124.401(1) includes inchoate offenses and § 4B1.2(b) does
not, the Iowa statute is similarly overbroad. Precedent forecloses both arguments.

       Controlled substance offenses under § 4B1.2(b) “include state-law offenses
related to controlled or counterfeit substances punished by imprisonment for a term
exceeding one year.” United States v. Henderson, 11 F.4th 713, 718 (8th Cir. 2021)


      1
      The Honorable Stephanie M. Rose, then United States District Judge for the
Southern District of Iowa, now Chief Judge.
                                       -2-
(quoting United States v. Ruth, 966 F.3d 642, 654 (7th Cir. 2020)). Iowa Code
§ 124.401(a)(1) meets these requirements. See United States v. Scott, No. 21-3371,
2022 WL 1233083, at *1 (8th Cir. Apr. 27, 2022) (holding that a conviction under
Iowa Code § 124.401(1)(d) was a controlled substance offense for purposes of
§ 2K2.1(a)(4)(A) and holding Henderson foreclosed the same hemp-based
argument). Contrary to Mason’s claim, “[t]here is no requirement that the particular
substance underlying the state offense is also controlled under a distinct federal law.”
Henderson, 11 F.4th at 718. Mason’s alternative argument—that Iowa Code
§ 124.401(1) is overbroad because it includes inchoate offenses and § 4B1.2(b) does
not include them—is also foreclosed by precedent. See United States v. Brown, 1
F.4th 617, 620–621 (8th Cir. 2021) (holding Iowa Code § 124.401(1)(d) is a
controlled substance offense and rejecting the defendant’s aiding and abetting
argument).

       We therefore conclude the district court did not err by increasing Mason’s
Guidelines base offense level pursuant to § 2K2.1(a)(4)(A). Accordingly, we affirm
the judgment of the district court.
                       ______________________________




                                          -3-